Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-15 are allowed over the prior art of record and in light of applicant’s amendments and arguments. Claims 7 and 16 have been canceled.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest among other features a performance analysis method of an apparatus of Virtual Network Function (VNF) which analyzes performance of the VNF within (NFV) Network Function Virtualization platform by monitoring internal forms of the VNFs by measuring a performance feature of each component within the NFV platform and a performance feature for the service chain; and specifying a performance degradation VNF that degrades performance in the service chain to derive a cause, wherein the specifying of the performance degradation VNF to derive the cause includes: clustering service chains, each of which is composed of the VNFs, as service chains indicating normal phenomenon or abnormal phenomenon; deriving abnormal VNF within service chains indicating the abnormal phenomenon and the abnormal VNF within VNFs indicating the abnormal phenomenon to derive the abnormal phenomenon based on an internal operation state frequency and time; and analyzing an abnormal state between derived common abnormal VNF sets, to specify the performance degradation VNF, and to identify triggered cause.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454